I concur in the result, for the reason that the industrial insurance act affords the employer no right of appeal to the courts from orders awarding compensation to workmen. Recognition of such a right of appeal, as is necessarily implied in the majority opinion, is subversive of the fundamental principle of compulsory industrial insurance, as declared in § 1, chapter 74, Laws of 1911, p. 345 (Rem. Rev. Stat., § 7673 [P.C. § 3468]):
"The common-law system governing the remedy of workmen against employers for injuries received in hazardous work is inconsistent with modern industrial conditions. In practice it proves to be economically unwise and unfair. . . . The remedy of the workman has been uncertain, slow and inadequate. . . . The state of Washington, therefore, exercising herein its police and sovereign power, declares that all phases of the premises are withdrawnfrom private controversy, . . . and all jurisdiction of thecourts of the state over such causes are hereby abolished, exceptas in this act provided." (Italics mine.)
If the employer is allowed the right of appeal from orders allowing compensation to workmen, the courts will assume a jurisdiction abolished by the act, and the remedy of workmen will be again the subject of private controversy with the employer as respects the extent of injury and amount of compensation. The inevitable consequence will be that the "remedy of *Page 529 
the workman" will become as "uncertain, slow and inadequate" as it was at common law.